Citation Nr: 0602401	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-22 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.

2.  Entitlement for service connection for a right ankle 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1984.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) at Denver, 
Colorado, which denied service connection for degenerative 
joint disease of the lumbosacral spine and for a right ankle 
disability.  The veteran had a hearing before the Board at 
the RO (Travel Board hearing) in September 2005.  


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbosacral spine, 
first shown many years after service, is not shown to be 
related to service, including a mid-back muscle strain in 
service.

2.  The veteran currently does not have a right ankle 
disability related to service.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbosacral spine was 
not incurred in or aggravated by service, and service 
incurrence may not be presumed.  38 U.S.C.A. §§ 1131, 1112, 
1113, 5103, 5103A (West 2002); 38 C.F.R. §§  3.303(b), 3.307, 
3.309 (2005).  

2.  A right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.303(b) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that degenerative joint disease of the 
lumbosacral spine is related to an injury aboard ship during 
service when he was bringing some boxes down the mast and a 
harness slipped, flinging him backward.  He also contends 
that his right ankle is disabled from twisting injuries in 
service.  Before addressing the merits of the case, the Board 
must ensure that VA has properly assisted the veteran in the 
development of the claims.  



Procedural development

The Board finds that VA has provided the veteran with the 
necessary procedural assistance in developing his 
compensation claims for degenerative joint disease of the 
lumbosacral spine and a right ankle disability.  The 
Veteran's Claims Assistance Act of 2000 (VCAA) is applicable 
and requires VA to inform a claimant about (1) the 
information and evidence needed to substantiate the claim, 
(2) the information and evidence VA will attempt to provide, 
(3) the information and evidence the claimant is expected to 
provide, and (4) tell the claimant to provide any pertinent 
evidence in the claimant's possession related to the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO addressed the information needed to substantiate the 
claim and VA's role in the process in a letter in September 
2002, shortly after receiving the veteran's original 
compensation claim.  The statement of the case in November 
2003 included the text of 38 C.F.R. § 3.159 in regard to 
developing claims.  Additional information informing the 
veteran of the progress of his claim was provided by the RO 
in letters in January and June 2004.  He was informed, in 
part, that if there was "any other evidence or information" 
he thought would support his claim, he should let the RO 
know.  The veteran was also informed that it was ultimately 
his responsibility to provide evidence that VA was 
unsuccessful in obtaining from private sources after VA was 
informed that requested records were not available.  

The RO has also assisted the veteran in obtaining or 
attempting to obtain evidence to substantiate the claim.  The 
RO has obtained the veteran's service medical and personnel 
records, and requested records from those sources identified 
by the veteran as providing pertinent treatment after 
service.  Records were obtained from Dr. James Yeash.  The 
veteran was also afforded a VA compensation examination.  He 
has not identified other existing records that might be 
available and essentially confirmed at his hearing that 
records from other sources were not available, including 
records related to back treatment from Dr. Richard Cohen at 
Redondo Beach, California.  Dr. Cohen's office informed the 
RO in February 2004 that they "do not have records for the 
veteran," as did Kaiser Permanente at Westminster, Colorado, 
and the North Suburban (Humana) Hospital at Thornton, 
Colorado.  In short, the record appears to be complete to the 
extent possible and review on the merits is appropriate.  

The merits of the claim

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
To establish service connection for a disease or injury, a 
claimant generally must submit (1) medical evidence; of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of inservice incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus or link between the current disability and an 
inservice disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  Even if not shown during service, arthritis (or 
degenerative joint disease) and various other chronic 
diseases may be presumed to have been incurred in service if 
manifest to a degree of at least 10 percent within a 1-year 
period immediately after service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2005).  

With a chronic disease shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not 
mean, for example, that any manifestation of joint pain in 
service will permit service connection for arthritis first 
shown as a clearcut clinical entity, at some later date.  
Continuity of symptomatology is required to support the claim 
where chronicity in service is inadequately supported.  
38 C.F.R. § 3.303(b) (2005).  Service connection may also be 
granted for any disease diagnosed after service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

The service medical records show that the veteran was seen in 
August 1978 with complaint of pain after twisting his right 
foot the previous night.  There was slight swelling and 
tenderness.  An x-ray showed no fracture.  The assessment was 
a mild sprain, to be treated conservatively.  In September 
1982, the veteran was seen in an emergency room after 
twisting the right foot while playing soccer.  There was 
swelling and pain on range of motion.  He was stable and 
referred for further evaluation.  The assessment was a 
possible ligament tear.  When seen on a followup visit a few 
days later aboard the USS Wadsworth, the veteran said the 
swelling had decreased since the injury.  There was moderate 
effusion and decreased range of motion.  The assessment was a 
sprain of the right ankle.  He was limited to light duty for 
5 days with use of a cane and advised to return to the clinic 
as needed.  

Consistent with the veteran's contentions, the service 
medical records also show that he was seen in June 1983 
aboard the USS Wadsworth with complaints of a sore back and 
difficulty with trunk movements.  The onset was 4-5 days 
earlier when he said he was coming down the ship's mast, a 
harness slipped and he jerked backwards.  The pain was 
reportedly restricted to the mid back and there was no lower 
extremity pain.  Objectively, the veteran had limited range 
of motion of trunk movements and tenderness was elicited in 
the paravertebral muscles of the mid-back.  The assessment 
was mid-back muscle strain.  The veteran was advised to 
decrease heavy work, prescribed medication and advised to 
return to the clinic as needed.  

On the report of medical history on examination for discharge 
in November 1983, the veteran checked that he did not have 
recurrent back pain.  He noted a bad sprain of the right 
ankle in 1983 and checked "yes" for both foot trouble and 
swollen or painful joints.  The clinical evaluation of the 
feet, lower extremities and the spine was normal.  No 
pertinent abnormalities were noted.  

A.  Degenerative changes of the lumbosacral spine

In support of the veteran's claim, the evidence shows that he 
has a current back disability.  Although reports of telephone 
contacts between the veteran or his wife and Dr. Yench's 
office in 2001 and 2002 show that the veteran hurt has back 
and requested a prescription, without reference to any 
chronic back disability, mild to moderate degenerative 
changes at L4-S1 with limitation of movement and pain was 
diagnosed when the veteran was examined by VA in February 
2003 in connection with his claim.  This is the first 
evidence of arthritis of the low back.  The incident recalled 
by the veteran when he strained the mid-back aboard ship is 
well documented in the service medical records, but there is 
no medical evidence linking the recently reported 
degenerative changes of the low back with the strain in 
service some 20 years earlier.  

Medical linkage is necessary in a case such as this because a 
chronic back disorder that could be related to the 
degenerative changes is not otherwise shown in service or 
established by continuity of symptoms after service.  The 
service medical records do not show any further reference to 
back problems after the conservative treatment in June 1983, 
including on the examination for discharge some months later 
in the year. The veteran testified that Dr. Cohen, a 
chiropractor whom the veteran saw soon after service, did not 
mention arthritis and there are no available records of this 
treatment.  Thus, the case does not qualify for service 
connection for arthritis of the low back on a presumptive 
basis.

Although the veteran has testified to episodes of ongoing 
back pain at about the time of his separation from service 
and on a recurrent basis thereafter, as supported by 
statements from his parents and his wife, the question of 
whether the veteran's current diagnosis of degenerative joint 
disease of the low back had its onset in or is otherwise 
related to active service requires competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Laypersons may provide an eyewitness account of the veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Thus, in the absence of 
medical opinion linking degenerative joint disease of the 
lumbosacral spine to an injury or other event during service, 
the evidence for and against the claim is not evenly balanced 
and the requirements for service connection are not met.  The 
veteran remains free, of course, to apply to reopen his claim 
at any time with new and material evidence, especially 
medical evidence relating arthritis of the low back to 
service.  

B.  Right ankle disability 

The veteran testified that he twisted his right ankle during 
service and this is confirmed by the service medical records.  
He twisted the foot within his first year after entering 
service and sprained the joint again about four year later in 
a sports-related injury.  A chronic disability from these 
injuries was not reported during service, however, including 
on the examination for discharge about a year after the 
sports injury.  Most significantly, when examined by VA in 
connection with his claim, the examiner was unable to 
diagnose any current disability associated with the history 
of recurrent sprains.  The medical evidence does not 
otherwise show a right ankle disorder since service.  The 
veteran testified that he had been to a doctor in Colorado 
some four years after service after he stepped on uneven 
ground, but nothing was broken and the treatment had always 
been with ice for swelling.   

In the absence of a current right ankle disability that could 
be medically linked to recurrent sprains in service, the 
record does not provide any reasonable basis for service 
connection and the appeal as to this issue must be denied.  
Pain alone does not constitute a disability for purposes of 
service connection.  Sanchez-Benitez v. West, 259 F.3d 1356, 
1361-1362 (Fed. Cir. 2001).  If the veteran develops medical 
evidence of a chronic right ankle disability related to the 
injuries report in service, he may also apply to the RO to 
reopen his as to such disability.  


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine is denied.

Entitlement to service connection for a right ankle 
disability is denied.  



	                        
____________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


